 



Exhibit 10.41

Second Amendment To Amended and Restated Credit Agreement

     This Second Amendment to the Amended and Restated Credit Agreement dated as
of April 12, 2004 (this “Second Amendment”), is entered into among Technical
Olympic USA, Inc., a Delaware corporation (the “Borrower”), the Lenders party
hereto and Citicorp North America, Inc. (“CNAI”), as agent for the Lenders and
the Issuers (in such capacity, the “Administrative Agent”), and amends that
certain Amended and Restated Credit Agreement dated as of April 4, 2003 (as
amended hereby and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among the
Borrower, the Lenders, the Issuers, and CNAI as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

     WHEREAS, the Borrower has requested an amendment to the Credit Agreement to
provide for (i) an increase in the amount of Revolving Credit Commitments
available under the Credit Agreement from $315,000,000 to $350,000,000, subject
to the execution of joinder agreements by Bank United, FSB and Branch Banking
and Trust Company, each in form and substance satisfactory to the Administrative
Agent, pursuant to which such financial institutions become Lenders under the
Credit Agreement, (ii) the reduction to zero of the available facility increase
provisions set forth to Section 2.19 (Facility Increase), (iii) an increase in
the maximum aggregate amount of Letter of Credit Obligations the Borrower may
have outstanding at any time from $125,000,000 to $175,000,000, (iv) an
exception from the prohibition on Restricted Payments to permit the Borrower to
pay dividends or make distributions in respect of its common stock in common
stock of the Borrower, and (v) Letters of Credit that expire after the Scheduled
Termination Date, in each case on the terms described herein;

     WHEREAS, the Borrower has requested that the Lenders consent to such
amendments to the Credit Agreement as described herein;

     WHEREAS, pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the
Credit Agreement, the consent of each Lender is required to modify those
provisions of the Credit Agreement as requested by the Borrower;

     NOW, THEREFORE, in consideration of the above premises, the Borrower and
the Lenders party hereto agree as follows:

     SECTION 1. Second Amendment to the Credit Agreement. The Credit Agreement
is, effective as of the Second Amendment Effective Date (as defined below),
hereby amended as follows:

     (a) Subject to the execution of joinder agreements by Bank United, FSB and
Branch Banking and Trust Company, each in form and substance satisfactory to the
Administrative Agent, pursuant to which such financial institutions become
Lenders under the Credit Agreement, Schedule I (Revolving Credit Commitments) to
the Credit Agreement is hereby amended and restated in its entirety and replaced
with a new Schedule I (Revolving Credit Commitments) as set forth on Annex A
attached hereto.

1



--------------------------------------------------------------------------------



 



     (b) Section 1.1(Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in the appropriate place to preserve the
alphabetical order of the definitions in such section:

     (i) “Liquidity Event Period” means any period (a) beginning on the first
date on which (i) an Event of Default occurs, (ii) the Available Credit plus the
amount of Unrestricted Cash is less than $50,000,000 for three consecutive
Business Days, or (iii) the date which is 30 days prior to the Scheduled
Termination Date, and (b) ending on the first date on which all of the following
are true (i) no Event of Default is continuing, (ii) the Available Credit plus
the amount of Unrestricted Cash has been greater than $50,000,000 for 20
consecutive Business Days, and (iii) the date which is 30 days prior to the
Scheduled Termination Date has not occurred.

     (ii) “Second Amendment” means the Second Amendment, dated April 12, 2004,
to this Agreement, among the Borrower, the Administrative Agent and the Lenders
party thereto.”

     (iii) “Second Amendment Effective Date” has the meaning set forth in
Section 2 (Conditions Precedent to the Effectiveness of this Second Amendment)
of the Second Amendment.

     (c) Section 2.4 (Letters of Credit) of the Credit Agreement is hereby
amended by deleting, in clause (a)(iv) thereof, the figure “$125,000,000” and
replacing it with the figure “$175,000,000”.

     (d) Section 2.4 (Letters of Credit) of the Credit Agreement is hereby
further amended by deleting in its entirety clause (b) thereof and replacing it
with the following:

     “In no event shall the expiration date of any Letter of Credit, (i) be more
than one year after the date of Issuance thereof, or (ii), except as provided
below, be less than thirty days prior to the Scheduled Termination Date;
provided, however, that any Letter of Credit with a one-year term may provide
for the renewal thereof, prior to the Scheduled Termination Date, for additional
one-year periods (which shall in no event extend beyond the expiry date referred
to in clause (ii) above except as provided below); and provided, further, that
from and after the Second Amendment Effective Date, Letters of Credit may be
issued having (or be renewed to have) an expiration date after the Scheduled
Termination Date. Upon the commencement of and during the continuation of a
Liquidity Event Period, the Borrower shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 11.8 (Notices, Etc.) for deposit in a Cash Collateral Account, an amount
equal to 105% of the undrawn amount of any outstanding Letters of Credit having
an expiration date occurring after the Scheduled Termination Date. Amounts held
in such Cash Collateral Account shall be applied by the Administrative Agent to
the payment of all Obligations in respect of such Letters of Credit. As such
Letters of Credit expire, are cancelled and returned to the Issuer or are drawn
upon and the Obligations in respect thereof are paid, the unused portion of the
amounts in such Cash Collateral Account, if any, shall be applied in accordance
with clause (f) of Section 2.13 (Payments and Computations) or, if (x) a
Liquidity Event Period is

2



--------------------------------------------------------------------------------



 



no longer continuing or (y) all such Letter of Credit Obligations that are not
cash collateralized have been paid in full, returned to the Borrower.
Notwithstanding the foregoing, no amount held in such Cash Collateral Account
shall be returned to the Borrower after the termination of the Revolving Credit
Commitments until all of the Obligations have been paid in full. The
Administrative Agent shall promptly give notice of any such application
described above; provided, however, that the failure to give such written notice
shall not be a breach of this agreement, and the Administrative Agent shall have
no liability whatsoever for any such failure, and any such failure shall not
affect the validity or effectiveness of such application. If any Letters of
Credit remain outstanding after the Scheduled Termination Date, the Borrower
shall use its best efforts to have all such outstanding Letters of Credit
returned to the Issuer for cancellation.”

     (e) Section 2.19 (Facility Increase) of the Credit Agreement is hereby
amended by inserting, at the end thereof, the following sentence:

     “Notwithstanding the foregoing, from and after the Second Amendment
Effective Date, the amount of the Facility Increase available shall be zero
absent a vote of all Lenders affected thereby in accordance with Section 11.1
(Amendments, Waivers, Etc.) to establish a new Facility Increase amount.”

     (f) Section 8.5 (Restricted Payments) is hereby amended by deleting the
punctuation “.” at the end of clause (b) thereof, inserting the punctuation and
words “; and” in its place and inserting a new clause (c) at the end of
Section 8.5 (Restricted Payments) as follows:

     (c) dividends and distributions on the common Stock of the Borrower paid
solely in shares of the common Stock of the Borrower.

     SECTION 2. Conditions Precedent to the Effectiveness of this Second
Amendment.

     (a) This Second Amendment shall become effective as of the date hereof on
the date (the “Second Amendment Effective Date”) when the following conditions
precedent have been satisfied:

     (i) Certain Documents. The Administrative Agent shall have received on or
before the Second Amendment Effective Date all of the following, all of which
shall be in form and substance satisfactory to the Administrative Agent, in
sufficient originally executed copies for each of the Lenders:

     (A) this Second Amendment, duly executed by the Borrower and the
Administrative Agent;

     (B) the Acknowledgment attached hereto, executed by each Guarantor;

     (C) The Consent of Lenders, in the form attached hereto as Exhibit A (each
a “Lender Consent”) executed by each Lender;

3



--------------------------------------------------------------------------------



 



     (D) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders (including any
additional lenders) as to the enforceability of this Second Amendment and the
enforceability of the Credit Agreement, the Guaranty, the Pledge Agreement and
the other Loan Documents after giving effect to this Amendment, and addressing
such other matters as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request, including, without limitation, no
conflicts with the Constituent Documents of each Loan Party, any Requirements of
Law or any material agreements; and

     (E) such additional documentation as the Administrative Agent or, if
appropriate, any Lenders may reasonably require.

     (ii) Representations and Warranties. Each of the representations and
warranties made by the Borrower or the other Loan Parties in or pursuant to the
Credit Agreement, as amended by this Second Amendment, and the other Loan
Documents to which the Borrower or any of the other Loan Parties is a party or
by which the Borrower or any of the Loan Parties is bound, shall be true and
correct in all material respects on and as of the Second Amendment Effective
Date (other than representations and warranties in any such Loan Document that
are expressly limited to a specific date).

     (iii) Corporate and Other Proceedings. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by this Second Amendment shall be satisfactory in all
respects, including without limitation, form and substance, to the
Administrative Agent in its sole discretion.

     (iv) No Events of Default. No Event of Default or Default shall have
occurred and be continuing on the Second Amendment Effective Date.

     (v) No Litigation. No litigation shall have been commenced against any Loan
Party or any of its Subsidiaries, either on the date hereof or the Second
Amendment Effective Date, seeking to restraint or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment or the Credit Agreement or any Credit
Document, in either case as amended hereby; and

     (vi) Fees and Expenses Paid. The Borrower shall have paid all fees and
expenses due, after giving effect to this Second Amendment, on or before the
Second Amendment Effective Date including, without limitation, the fees set
forth in Section 5 hereof and all costs and expenses of the Administrative Agent
in connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto and all other Loan
Documents) and all other costs, expenses and fees due under any Loan Document.

     SECTION 3. Representations and Warranties. The Borrower hereby represents
and warrants to the Lenders that (a) as of the date hereof, and after giving
effect to the

4



--------------------------------------------------------------------------------



 



amendments contained herein, no Event of Default or Default under the Credit
Agreement shall have occurred and be continuing and (b) all of the
representations and warranties of such Borrower contained in Article IV
(Representations and Warranties) of the Credit Agreement and in any other Loan
Document are true and correct as of the date of execution hereof in all material
respects, as though made on and as of such date (other than representations and
warranties in any such Loan Document expressly that are limited to a specific
date).

     SECTION 4. Reference to and Effect on the Loan Documents.

     (a) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended hereby.

     (b) Except as specifically amended hereby, all of the terms of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect.

     (c) The execution, delivery and effectiveness of this Second Amendment
shall not operate as a waiver of any right, power or remedy under the Credit
Agreement or any of the Loan Documents of any Lender, any Issuer, the
Administrative Agent, the Collateral Monitoring Agent, or the Swing Loan Lender
nor constitute a waiver of any provision of the Credit Agreement or any of the
Loan Documents.

     SECTION 5. Fees, Costs and Expenses. The Borrower agrees to pay on demand
in accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Second Amendment
and all other Loan Documents entered into in connection herewith, including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto.

     SECTION 6. Execution in Counterparts. This Second Amendment may be executed
and delivered in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which taken together shall constitute one and the
same original agreement.

     SECTION 7. Governing Law. This Second Amendment shall be interpreted, and
the rights and liabilities of the parties determined, in accordance with the
internal law of the State of New York.

[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Second Amendment has been duly executed on the
date set forth above.

          Technical Olympic, USA
as Borrower     By: /s/ Patricia M. Petersen


--------------------------------------------------------------------------------

Name: Patricia M. Petersen
Title: Vice President and General Counsel           Citicorp North America,
Inc.,
as Administrative Agent     By: /s/ Michael Chiopak


--------------------------------------------------------------------------------

Name: Michael Chiopak
Title: Vice President           Citibank, N.A.,
as Issuer     By: /s/ Michael Chiopak


--------------------------------------------------------------------------------

Name: Michael Chiopak
Title: Vice President

6



--------------------------------------------------------------------------------



 



Acknowledgment

     Reference is hereby made to the Guaranty, the Pledge Agreement and the
other Loan Documents to which each of the undersigned is a party.

     Each of the undersigned Guarantors hereby consents to the terms of the
foregoing Second Amendment to the Credit Agreement and agrees that the terms
thereof shall not affect in any way its obligations and liabilities under the
undersigned’s Loan Documents, all of which obligations and liabilities shall
remain in full force and effect and each of which is hereby reaffirmed.

     
Alliance Insurance and Information
  TOI, LLC
Services, L.L.C.
  Tousa Associates Services Company
Engle Homes Delaware, Inc.
  TOUSA Financing, Inc.
Engle Homes Residential Construction, L.L.C.
  TOUSA Homes, Inc. f/k/a Engle Homes, Inc.
Engle/James, LLC
  TOUSA Delaware, Inc.
McKay Landing, LLC
  TOUSA Ventures, LLC
Newmark Homes, L.L.C.
  Universal Land Title Investment #1, L.L.C.
Newmark Homes L.P.
  Universal Land Title Investment #2, L.L.C.
Newmark Homes Purchasing, L.P.
  Universal Land Title Investment #3, L.L.C.
Pacific United L.P.
  Universal Land Title Investment #4, L.L.C.
Preferred Builders Realty, Inc.
  Universal Land Title of Colorado, Inc.
Preferred Home Mortgage Company
  Universal Land Title of South Florida, Ltd.
Prestige Abstract & Title, L.L.C.
  Universal Land Title of Texas, Inc.
Professional Advantage Title, Ltd.
  Universal Land Title of the Palm Beaches,
Silverlake Interests, L.C.
  Ltd.
The Century Title Agency, Ltd.
  Universal Land Title, Inc.

                  By:   /s/ Patricia M. Petersen         Name:   Patricia M.
Petersen        Title:   Authorized Representative     

     
DP-NH Management, L.L.C.
  Newmark Homes Business Trust
DP-NH Investments, L.P.
   
Silver Oak Trails, L.P.
     
 
By: /s/ Patricia M. Petersen

--------------------------------------------------------------------------------

Name: Patricia M. Petersen
Title: Vice-President and General Counsel of
Technical Olympic USA, Inc., Authorized
Representative   By: /s/ Randy Kotler

--------------------------------------------------------------------------------

Name: Randy Kotler
Title: Managing Trustee

7



--------------------------------------------------------------------------------



 



Exhibit A

Form of Consent of Lenders

to
Second Amendment to Amended and Restated Credit Agreement

     Each of the undersigned is a Lender party to that certain Amended and
Restated Credit Agreement (the “Credit Agreement”), dated as of April 4, 2003
entered into among Technical Olympic USA, Inc., a Delaware Corporation (the
"Borrower”), the Lenders and Issuers party thereto and Citigroup North America,
Inc. (“CNAI”) as agent for the Lenders and Issuers (in such capacity, the
"Administrative Agent”).

     Each of the undersigned hereby consents, pursuant to and in accordance with
Section 11.1 (Amendments, Waivers, Etc.,) of the Credit Agreement, to the
amendments and other terms of that certain Second Amendment, dated as of April
12, 2004, to the Credit Agreement (the “Second Amendment”) and acknowledges and
agrees to be bound by the terms of such Second Amendment and that the terms of
such Second Amendment shall not affect its obligations and liabilities as a
Lender under the Loan Documents (other than as expressly described in such
Amendment), that all of such obligations and liabilities remain in full force
and effect and are hereby reaffirmed.

     Each of the undersigned Lenders hereby further acknowledges its Revolving
Credit Commitment in the amount set forth opposite its name on Schedule I
(Revolving Credit Commitments) to the Second Amendment.

     This consent may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this consent. Notices to parties hereto shall be given as provided in the
Amendment.

     The terms of this consent shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

     This consent shall be governed by and construed in accordance with the law
of the State of New York.

Dated as of April 12, 2004.

8